Third District Court of Appeal
                               State of Florida

                     Opinion filed September 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0984
                        Lower Tribunal No. 20-4870
                           ________________


                             Zaida Housley,
                                  Appellant,

                                     vs.

                 In Re: Estate of James T. Giffen, Sr.,
                                  Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Spencer
Eig, Judge.

     Stok Kon + Braverman, and Robert A. Stok, Joshua R. Kon, and
Natasha Shaikh (Fort Lauderdale), for appellant.

      Clayton R. Kaeiser, P.A., and Clayton R. Kaeiser, for appellee David
Giffen.


Before EMAS, LOGUE and BOKOR, JJ.

     PER CURIAM.

     Affirmed.